BURGESS, J.
This is an action of ejectment ■ by plaintiff, an incorporated city, against the defendant, to recover possession of that part of the northeast quarter of the southwest quarter of section twenty three, township twenty-seven, range twenty-one, in Christian county, Missouri, beginning at a point fifty feet east of the southeast corner of lot six, block two, in the old town of Ozark, Missouri, thence north 132 feet; thence east 132 feet; thence south 132-feet; thence west 132 feet, to the beginning, known as “The Old Public Square. ’ ’ Ouster is laid May 2, 1900.
The case, by agreement of the parties, was tried *528by the court, a jury having been waived; and the trial resulted in a judgment for plaintiff for the possession of the land sued for. In due time defendant filed motions for new trial and in arrest, which were overruled, and defendant duly excepted.
While the case is before this court upon a complete transcript, no abstract of the record has been filed, setting forth the evidence of the witnesses, which, because of the state of the record, must necessarily be reviewed by this court in order to pass upon the questions involved. Nor is there any index to the manuscript record, nor any reference to the evidence of the respective witnesses in the brief of appellant. Therefore, for the failure to comply with rules 12 and 13 of this court, the appeal is dismissed.
All concur.